People v McIntosh (2015 NY Slip Op 03462)





People v McIntosh


2015 NY Slip Op 03462


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Gonzalez, P.J., Mazzarelli, Renwick, Gische, JJ.


14945 4443/08

[*1] The People of the State of New York, Respondent,
vGary McIntosh, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered June 30, 2010, convicting defendant, upon his plea of guilty, of identity theft in the first degree, and sentencing him to a term of one to three years, unanimously affirmed.
Defendant is not entitled to relief under People v Peque (22 NY3d 168 [2013]). Initially, we note that defendant has not established that the exception to the preservation requirement set forth in Peque (id. at 182-183) should apply, and we decline to review defendant's unpreserved claim in the interest of justice. As an alternative holding, we reject it on the merits. By advising defendant that his plea could result in deportation, the court satisfied the basic requirement of Peque (id. at 176).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK